As filed with the Securities and Exchange Commission on June 24, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BioLife Solutions, Inc. (Exact name of Registrant as specified in its charter) Delaware 94-3076866 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 3303 Monte Villa Parkway Bothell, WA 98021 (425) 402-1400 Address of Principal Executive Offices BioLife Solutions, Inc. 1998 Stock Option Plan, as amended BioLife Solutions Inc. Form of Non-Plan Stock Option Agreement BioLife Solutions, Inc. 2013 Performance Incentive Plan (Full titles of the plans) DL Services, Inc. 701 Fifth Avenue, Suite 6100 Seattle, Washington 98104 (Name and address of agent for service) (206) 903-8800 (Telephone number, including area code, of agent for service) With a copy to Christopher Doerksen Dorsey & Whitney LLP 701 Fifth Avenue, Suite 6100 Seattle, WA 98104 (206) 903-8800 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o
